Citation Nr: 0522849	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for back injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected 
only as to the issue listed on the title page of this 
decision.  The claim is again before the Board for appellate 
adjudication following completion of its July 2004 remand 
directives.     

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  The hearing transcript is of record.


FINDING OF FACT

Medical evidence does not show an etiological relationship 
between the claimed back injury residuals and active service.


CONCLUSION OF LAW

The criteria for service connection for back injury residuals 
are not met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Back Injury Residuals

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities when the disability in 
question is manifested to a compensable degree (10 percent) 
within a year after separation from active duty.  While the 
regulations do not provide for presumptive service connection 
specifically for back strain, to the extent that arthritic 
changes in the spine (a manifestation of which could be back 
pain/strain) are shown could be subject to service-connected 
disability compensation if the evidence so warrants.  
38 C.F.R. §§ 3.307, 3.309 (2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Essentially, the veteran maintains that he had an automobile 
accident in service in the late 1970s, and that he sustained 
a back injury then, the residuals of which include chronic 
back pain.  See statements submitted in support of claim, 
e.g., August 2002 statement, and transcript of the 
videoconference hearing.     

The veteran's enlistment report of medical history and 
medical examination report, dated near the end of July 1975, 
indicate normal clinical findings for the upper extremities 
and the spine, as well as affirmative denials of any bone or 
joint deformity or recurrent back pain.  The service medical 
records indicate that, in April 1976, the veteran was seen at 
Darnall Army Hospital, Fort Hood, Texas, for multiple 
contusions to the right thigh and right shoulder and blunt 
abdominal trauma as a result of an automobile accident.  The 
record further includes additional service medical records 
(actual treatment records from Darnall Army Hospital), 
obtained while the case was on remand status.  These records 
do not reflect any specific complaints about, or treatment 
for, back problems.  They do note that the veteran's spine 
was initially tender at T-8 to T-10, but they also note that 
x-rays of the spine, D10 to L5, were negative.  The 
information contained in these hospital clinical records 
concerning his three-day observation essentially confirms 
what is documented in the service medical records.     

Service medical records specifically discussing the back 
include July 1977 records documenting complaints of low back 
pain.  The veteran was assessed with acute muscle strain and 
sprain, and was advised to take pain medication, apply heat 
to the back, and avoid heavy lifting for three days.  In 
April 1978, he was seen again for low back pain, but the 
examination resulted in normal range of motion, gait, and 
heel-walking test findings.  The impression then noted was 
muscle strain.  In December 1978, the veteran was seen again 
for complaints of back pain noted to have been due to 
"playing hard basketball."  However, treatment notes dated 
the same day in December 1978 indicate that the veteran 
complained of back pain lasting two days, the cause of which 
was unknown.  At that time, no significant abnormalities were 
noted, and the impression was medial back pain.  In May 1980, 
the veteran was seen for complaints of back pain that 
reportedly lasted two days.  He apparently explained his 
belief that he had twisted his back while playing basketball.  
The history taken from the veteran referred to the 1976 
automobile accident but indicated that he had only had 
lacerations, no fracture.  The assessment was back strain.  
There is no separation medical examination report or report 
of medical history.                   

Post-service medical evidence consists of VA medical center 
outpatient treatment records dated within the last several 
years.  They indicate that the veteran was seen numerous 
times for complaints of back pain, concentrated in the low 
back, that reportedly has been ongoing since the late 1970s.       

Finally, the August 2004 VA compensation and pension medical 
examination (C&P) report, obtained consistent with the 
Board's remand order, documents a diagnosis of back muscle 
strain, along with the examiner's opinion that it is less 
likely than not that the veteran's current symptoms are 
related to in-service injury incurred some three decades ago.  
Rather, the examiner opined that the current back strain is 
more likely related to a combination of the aging process and 
usage of the back over time.  

First, the Board acknowledges that the veteran is qualified 
to report his personal experiences in service that are 
relevant to the issue on appeal.  He also is competent to 
proffer evidence in the form of descriptions of symptoms 
experienced or diagnoses rendered that he believes are 
related to events in service.  However, the veteran is not 
shown to be a medical professional qualified to opine on an 
etiological, or causal, relationship between such symptoms or 
a current disease or disorder and active duty.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.)  In 
light of Espiritu, in general, evidence of such relationship 
must be in the form of a medical opinion, and, here, the 
medical evidence on this point disfavors the claim, as 
discussed in the preceding paragraph.  

In this connection, the Board also notes that, while it is 
not disregarding evidence of record indicating in-service 
complaints of back pain, the substantial gap in time between 
discharge from active duty and recent evidence of complaints 
about the back is probative and weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
disorder for a prolonged period after service).   

As for presumptive service connection (arthritis in the spine 
could be service-connected consistent with 38 C.F.R. 
§§ 3.307, 3.309, if manifested to a compensable degree within 
one year after discharge from service), the C&P examination 
report explicitly states that contemporaneous X-rays of the 
back show no signs of osteoarthritis or degenerative disc 
disease.  As such, presumptive service connection principles 
cannot be applied here.   

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against a grant of service 
connection.  Accordingly, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).         

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2002 letter sent 
before the issuance of the June 2002 rating decision from 
which this appeal arises, the RO notified the veteran of the 
basic elements of a successful service connection claim, and 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, to include 
medical or employment records, or records of other federal 
government agencies, then VA would make reasonable efforts to 
obtain the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim, even 
though the law requires VA assistance in claim 
substantiation.  The "fourth element" notice also was 
provided through the issuance of the July 2003 and April 2005 
Statement of the Case (SOC) and Supplemental SOC (SSOC), 
respectively, that cited 38 C.F.R. § 3.159, which include a 
provision that the veteran may submit any pertinent evidence 
in his possession.  Moreover, in July 2004, the VA Appeals 
Management Center sent the veteran a VCAA letter 
substantially similar to that sent in 2002, reinforcing prior 
notice of VCAA requirements, but providing more detailed 
information as to the status of the claim, and asked the 
veteran again to inform VA about the sources of any 
additional pertinent information and evidence to enable it to 
assist him in claim substantiation.  This letter specifically 
requested that that veteran provide any evidence or 
information in his possession pertaining to his claim.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOC, duty-to-assist letters, as well 
as the unfavorable rating decision, why the claim is denied.  
He was told about his and VA's respective claim development 
responsibilities in the VCAA letters, and was on notice that 
he himself has claim substantiation responsibility so long as 
the RO rating action remains unfavorable.  
 
The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the June 2002 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  Here, the veteran clearly was 
provided notice of the first three elements of the claim 
before the 2002 rating decision, and of the fourth element, 
during the appeal period, via the SOC and SSOC and the July 
2004 letter.  The Board also remanded the claim to ensure 
that due process concerns are met and that the record 
reflects appropriate claim development assistance in the form 
of a VA medical opinion and further search for additional 
service medical records (Darnall Army Hospital records) and 
former employer's records.    

Even so, the veteran did not thereafter supply additional, 
new records on the issue of etiological relationship to 
support his service connection claim, or ask the RO to 
further assist him.  He and his accredited representative 
did, however, provide additional argument.  The RO has 
complied with the Board's remand order.  The veteran also was 
asked to supply any additional pertinent evidence he has, but 
did not do so.  VA has made an effort to obtain pertinent 
records from a former employer dated in the mid-1980s, but 
received a negative reply from the entity that it does not 
have any such records.  It also is noted that the veteran has 
not claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077, slip op., at 33 (U.S. 
Vet. App. April 14, 2005).  Based upon all of the foregoing, 
the Board does not find prejudicial error specifically with 
respect to the issue of timing of notification of all four 
elements of a valid VCAA notice, or with respect to the 
substantive content of the notice.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical records and VA 
outpatient medical treatment records.  The veteran was given 
an opportunity to testify in connection with this claim, and 
exercised his right to do so at a Board videoconference 
hearing.  He did not report the existence of pertinent 
records in the custody of government agencies, such as the 
Social Security Administration.  He did report the 
possibility that a former employer's records from the mid-
1980s could be relevant; the Board took note of this and a 
search for such records was ordered on remand.  The veteran 
has been provided an appropriate VA C&P medical examination, 
which included consideration of pertinent medical history.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

Service connection for back injury residuals is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


